DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5, 7-8, 10, 12-15, 17, 19 newly amended.
	Claims 4, 9, 11, 16, 18 newly cancelled.
	Claim 21 newly added.
Claims 1-3, 5-8, 10, 12-15, 17, 19-21 pending.

Response to Arguments
	Applicant’s arguments filed 06/30/2022 have been fully considered.

Response to arguments regarding claim rejections under 35 USC 112:
	Applicant’s argument regarding the rejection of claim 1 under 112(b) that the meaning of the term “fitting operation result” is clarified by deleting it and adding “after fitting operation” (Remarks pg. 10, first para.) is not persuasive. It remains unclear which parameter of the first/second data block after fitting operation is less than a first/second threshold. See updated rejection under 35 USC 112(b) below.
	Applicant’s amendments to claim 2 do not overcome rejections under 112(b). It remains unclear how a “first data block” can “meet a first fitting circle.”  See updated rejection under 35 USC 112(b) below.
	Applicant’s amendments to claims 5, 12, 19 do not overcome rejections under 112(b). The phrase “in response to the second data block after fitting operation being not meeting the second preset condition” remains unclear. See updated rejection under 35 USC 112(b) below.
Applicant’s amendments to claims 8 and 15 do not overcome rejections under 112(b). The phrases “a charging station” and “the charging station” render the claim unclear. See updated rejection under 35 USC 112(b) below.

Response to arguments regarding claim rejections under 35 USC 103:
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10, 12-15, 17, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10, 12-15, 17, 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases “the first data block after fitting operation is less than a preset first threshold” and “the second data block after fitting operation is less than a preset second threshold” is unclear, as one of ordinary skill in the art would not be sure which parameter of the first / second data block after fitting operation to compare to the preset first / second threshold. Claims 2-3, 5-7, 21 rejected as dependent.
	Regarding claim 2, it is unclear how a “first data block” can ”meet a first fitting circle.” It is further unclear whether “the first fitting circle” is the result of the first fitting calculation on the obtained radar data. Claim 3 recites similar limitations and is also unclear for at least this reason.
	Regarding claim 3, the phrase “adding a specified number of data points in the radar data based on the first data block to obtain the second data block” is unclear. 
	Regarding claim 5, the phrase “in response to the second data block after fitting operation being not meeting the second preset condition” is unclear. Examiner recommends amending to “in response to the second data block not meeting the second preset condition.” The phrase “keep reducing the number of the second data block” is also unclear. Examiner recommends amending to “reducing the number of data points of the second block” or repeating the recitation “reducing the second data block by a determined number of the data points.” Claims 12, 19 contain similar recitations and are also unclear for at least this reason.
	Regarding claim 10, the phrase “adding a specified number of data points of the radar data after the first data block to obtain the second data block” is unclear. Claim 17 contains similar recitations and is also unclear for at least this reason.
	Regarding claim 15, the phrases “a charging station” and “the charging station” is unclear. The first recitation of “scanning a charging station” is unclear because it precedes the step of determining / identifying a charging station. It is unclear how a radar of the robot can scan a charging station prior to determining the identification of a charging station (i.e., how is it known that the radar of the robot is not scanning a non-charging station object). The recitations of “radius of an arc of the charging station” render the claim further unclear. It is unclear whether this radius is a known radius of a certain charging station (e.g., identification by comparing best fit radius to known radius) or whether this is simply the measured radius of an arc of the scanned charging station (e.g., checking accuracy of fit by comparing measured radius to fit radius). Claim 8 contains similar recitations and is also unclear for at least these reasons. Claims 9-14, 17-20 rejected as dependent.
	Regarding claim 21, the terms “follow” and “series” are unclear. It is unclear whether the other data points in the radar data follow the preset number of data points in time, space, etc.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 10, 13-15, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2009/0146842 Al) in view of She (CN107608358A) and further in view of Malinverno (US 6,549,854 Bl).

Regarding claim 1,
	Jung teaches:
A computer-implemented (lined through limitation corresponds to element not taught by reference) [target parking location] identifying method for a  ([abstract] – method and a system for recognizing a target parking location of a vehicle)
obtaining radar data produced by the radar of the ([abstract] – scanning laser radar for detecting range data reflected and directed from a rear surface of the vehicle)
determining whether the obtained radar data has a first data block meeting a first preset condition (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and
determining whether the obtained radar data has a second data block meeting a second preset condition, in response to the obtained radar data having the first data block meeting the first preset condition; and (Fig. 6; [0060] – If the If the fitting error of round comer recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)
determining that the (lined through limitation corresponds to element not taught by reference) [target parking location], in response to the obtained radar data having the second data block meeting the second preset condition; ([0010] – a corner recognition unit for extracting obstacle corners from the effective clusters; and a parking location setting unit for recognizing a main reference corner and a sub reference corner from the obstacle corners to set a target parking location)
wherein, the first preset condition is that the first data block after fitting operation is less than a preset first threshold, (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and the second preset condition is that the second data block after fitting operation is less than a preset second threshold, the first threshold is greater than the second threshold, (Fig. 6; [0060] – If the If the fitting error of round comer recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner) the first data block includes a preset number of data points in the radar data, ([0042] – removing small clusters; [0049] – “pieces of range data are arranged in the scanning angle order and are inspected successively by scanning them from left to right… If an effective cluster begins, the left end of the cluster is recognized as the leftmost occlusion, and the point at which the effective cluster ends is recognized as the rightmost occlusion. For example, if the distance between continuous (n-1 )th and nth range data is above a threshold (e.g. 0.5 m), the (n-1)th point is recognized as the right end, and the nth point is recognized as the left end.” ) 

Jung does not teach:
a charging station identifying method for a robot
obtaining radar data produced by the radar of the robot
determining that the robot identifies a charging station

She teaches:
a charging station identifying method ([abstract, provided by applicant] – “position of the charging seat with the feature module is judged. In this way, the mobile platform is automatically returned to the charging seat”) for a robot ([0005] – “sweeping robot”)
obtaining radar data produced by the radar of the robot ([0008] – “mobile platform is provided with a laser radar… the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light”)
determining that the robot identifies a charging station ([abstract, provided by applicant] – a laser radar and a mobile mechanism are arranged on a mobile platform. A light beam emitted by the laser radar touches an obstacle. The analysis is carried out through analysis units on the mobile mechanism, so that the contour line of the surrounding environment is obtained… relevant line segments with a feature model are compared and then the position of the charging seat with the feature module is judged… mobile platform is automatically returned to the charging seat)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Jung’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base system which obtains, fits, and processes radar data in order to identify a target parking location for a vehicle; (2) In a field of endeavor (radar for identification of charging station and automatic docking) related to Jung’s (radar for identification of parking location and automatic parking), She teaches a technique of using similarly obtained, fitted, and processed radar data to identify a charging station docking location for a robot; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by enabling a robot to carry out the claimed radar processing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Jung in view of She does not teach:
and the second data block includes the data points in the first data block and a specified number of other data points in the radar data. 

Malinverno teaches:
and the second data block includes the data points in the first data block and a specified number of other data points in the radar data.  (Fig 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models based on additional data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving accuracy through the use of additional measurement data; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 2,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The method of claim 1, wherein the step of determining whether the obtained radar data has the first data block meeting the first preset condition comprises: 
performing a first fitting calculation on obtained radar data using a least squares method, ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)  to determine if the first data block meeting a first fitting circle exists in the radar data; Application No. 16/116,952 Attorney Docket No. 201 8UBH-A 1 US016 Response to Office Action dated March 30_ 2022(Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.)
obtaining ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)  and determining that the obtained radar data has the first data block meeting the first preset condition, in response to and the first radius covariance being less than a preset first overall error. (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.)  

Jung does not teach:



Malinverno teaches:
a first radius difference between a radius of the first fitting circle and a radius of an arc of the charging station, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)
the first radius difference being smaller less than a preset first error (Id.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 3,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 

Jung further teaches: 
The method of claim 2, wherein the step of determining whether the obtained radar data has the second data block meeting the second preset condition comprises: 

performing a second fitting calculation on the second data block using a least squares method, ([0090] – SOLS (Stable Direct Least Square) ellipse fitting) to determine if the second data block meeting a second fitting circle; (Fig. 6; [0060] – If the If the fitting error of round comer recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)
obtaining second fitting circle and the radius of the arc of the charging station; and ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)   
determining whether (Fig. 6; [0060] –If the fitting error of round corner recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)

Malinverno teaches:
The method of claim 2, wherein the step of determining whether the obtained radar data has the second data block meeting the second preset condition comprises: 
adding a specified number of data points in the radar data based on the first data block to obtain the second data block, in response to the first radius difference being less than the preset first error and the first radius covariance being less than the preset first overall error; (Fig. 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data; [col. 5, lines 47-57] – identify inconsistencies 22)
obtaining a second radius difference between a radius of the second fitting circle and the radius of the arc of the charging station, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty) 
determining whether the second radius difference is less than a second error ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 6,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The method of claim 1, wherein after the step of obtaining the radar data produced by the radar of the robot comprises: filtering the radar data to obtain valid global radar data. ([0047-49] – “preprocessing unit removes ineffective data, which has a range value of zero, and isolated data” Examiner notes that instant application specification paras 27-30 describe filtering to obtain valid global radar data as filtering out abnormalities such as jumps or negative values.)

Regarding claim 7,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The method of claim 1, wherein after the step of determining that the robot identifies the charging station comprises:
calculating a center position of an arc of the charging station and an orientation of the charging station based on the second data block; ([0099] – “d2 is set to extend toward the center of the ellipse from the vertex in parallel with the long axis of the ellipse.”)
determining a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station; (Figs. 21-23; [0132] – “The d1 and d2 set in this manner can be used to determine the location of the target parking location candidate.”)

Jung does not teach:
controlling the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmitting infrared carrier data to the charging station for verification; and
docking the robot at the charging station to charge, in response to be verification being successful.

She teaches:
controlling the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, ([0023] – “the relevant line segments of the feature module are compared to determine the position of the charging base where the feature module is located, so as to facilitate the mobile platform for charging. The location information automatically returns to the charging stand for charging.”) and transmitting infrared carrier data ([0005] – “70% of the models on the market use infrared positioning… infrared positioning has high precision… can only be used in positioning within the line-of-sight range”) to the charging station for verification; and ([0008] – “mobile platform is provided with a laser radar and moving mechanism… the mobile platform automatically returns to the charging base for charging. When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base, and automatically returns to the position of the charging base , the charging base is provided with a first charging contact, and the mobile platform is provided with a second charging contact that is in contact with the first charging contact.”)
docking the robot at the charging station to charge, in response to be verification being successful. ([0008] – “When the mobile platform returns to the charging base, the first charging contact and the first charging contact Two charging contacts are connected for charging.”)	

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Jung’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base system which obtains, fits, and processes radar data in order to identify a target parking location for a vehicle; (2) In a field of endeavor (radar for identification of charging station and automatic docking) related to Jung’s (radar for identification of parking location and automatic parking), She teaches a technique of using similarly obtained, fitted, and processed radar data to identify a charging station docking location for a robot. She further teaches returning to charging station based on identified location and verification of charging station using infrared carrier data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by enabling a robot to carry out the claimed radar processing, use the processed information to return to charging station, and verify docking; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 8,
	Jung teaches:
A (lined through limitation corresponds to element not taught by reference) [target parking location] identifying device for a ([abstract] – method and a system for recognizing a target parking location of a vehicle)
a data obtaining unit configured to obtain radar data produced by scanning a (lined through limitation corresponds to element not taught by reference) [parking spot] through a radar of the ([abstract] – scanning laser radar for detecting range data reflected and directed from a rear surface of the vehicle)
a data fitting analysis unit configured to determine whether the obtained radar data has a first data block meeting a first preset condition, (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and determine whether a second data block meeting a second preset condition exists in the radar data, in response to the obtained radar data having the first data block meeting the first preset condition; and Application No. 16/116,952 Attorney Docket No. 201 8UBH-A 1 US016 Response to Office Action dated March 30_ 2022(Fig. 6; [0060] – If the If the fitting error of round comer recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)
an identification determining unit configured to determine that the ([0010] – a corner recognition unit for extracting obstacle corners from the effective clusters; and a parking location setting unit for recognizing a main reference corner and a sub reference corner from the obstacle corners to set a target parking location)
wherein, the first preset condition is ([0090] – SOLS (Stable Direct Least Square) ellipse fitting)([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)  is less than a preset first overall error; (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and 
the second preset condition is that ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)   is less than a preset second overall error. (Fig. 6; [0060] –If the fitting error of round corner recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)

Jung does not teach:
A charging station identifying device for a robot, 
scanning a charging station through a radar of the robot; and 
identifying a charging station based on obtained radar data 

She teaches:
A charging station identifying device ([abstract, provided by applicant] – “position of the charging seat with the feature module is judged. In this way, the mobile platform is automatically returned to the charging seat”) for a robot, ([0005] – “sweeping robot”)
scanning a charging station through a radar of the robot; and ([0008] – “mobile platform is provided with a laser radar… the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light”)
identifying a charging station based on obtained radar data ([abstract, provided by applicant] – a laser radar and a mobile mechanism are arranged on a mobile platform. A light beam emitted by the laser radar touches an obstacle. The analysis is carried out through analysis units on the mobile mechanism, so that the contour line of the surrounding environment is obtained… relevant line segments with a feature model are compared and then the position of the charging seat with the feature module is judged… mobile platform is automatically returned to the charging seat)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Jung’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base system which obtains, fits, and processes radar data in order to identify a target parking location for a vehicle; (2) In a field of endeavor (radar for identification of charging station and automatic docking) related to Jung’s (radar for identification of parking location and automatic parking), She teaches a technique of using similarly obtained, fitted, and processed radar data to identify a charging station docking location for a robot; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by enabling a robot to carry out the claimed radar processing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Jung in view of She does not teach:
a first radius difference between a radius of a first fitting circle obtained by performing a first fitting calculation on the first data block using a least squares method and a radius of an arc of the charging station is less than a preset first error, 
a second radius difference between a radius of a second fitting circle obtained by performing a second fitting calculation on the second data block using the least squares method and the radius of the arc of the charging station is less than a preset second error,

Malinverno teaches:
a first radius difference between a radius of a first fitting circle obtained by performing a first fitting calculation on the first data block and a radius of an arc of the charging station is less than a preset first error, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)
a second radius difference between a radius of a second fitting circle obtained by performing a second fitting calculation on the second data block (Fig. 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data) and the radius of the arc of the charging station is less than a preset second error, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung teaches:
(Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.)

Malinverno teaches:
The device of claim 8, wherein the data obtaining unit is configured to:
Add a specified number of data points of the radar data after the first data block to obtain the second data block, (Fig 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data) in response to the first radius difference being less than the preset first error and the first radius covariance being less than the preset first overall error ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 13,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The device of claim 8, wherein the data obtaining unit is further configured to:
filter the radar data to obtain valid global radar data. ([0047-49] – “preprocessing unit removes ineffective data, which has a range value of zero, and isolated data” Examiner notes that instant application specification paras 27-30 describe filtering to obtain valid global radar data as filtering out abnormalities such as jumps or negative values.)

Regarding claim 14,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The device of claim 8, wherein the data fitting analysis unit is further configured to:
calculate a center position of an arc of the charging station and an orientation of the charging station based on the second data block; ([0099] – “d2 is set to extend toward the center of the ellipse from the vertex in parallel with the long axis of the ellipse.”)
determine a target position of the robot to move and an orientation of the robot based on the center position of the arc of the charging station and the orientation of the charging station; (Figs. 21-23; [0132] – “The d1 and d2 set in this manner can be used to determine the location of the target parking location candidate.”)

Jung does not teach:
control the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, and transmit infrared carrier data to the charging station for verification; and
dock the robot at the charging station to charge, in response to the verification being successful.

She teaches:
control the robot to move to a specified position substantially in directly front of the charging station based on the target position and the orientation of the robot, ([0023] – “the relevant line segments of the feature module are compared to determine the position of the charging base where the feature module is located, so as to facilitate the mobile platform for charging. The location information automatically returns to the charging stand for charging.”)  and transmit infrared carrier data ([0005] – “70% of the models on the market use infrared positioning… infrared positioning has high precision… can only be used in positioning within the line-of-sight range”) to the charging station for verification; and ([0008] – “mobile platform is provided with a laser radar and moving mechanism… the mobile platform automatically returns to the charging base for charging. When the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light, judges the position of the charging base, and automatically returns to the position of the charging base , the charging base is provided with a first charging contact, and the mobile platform is provided with a second charging contact that is in contact with the first charging contact.”)
dock the robot at the charging station to charge, in response to the verification being successful. ([0008] – When the mobile platform returns to the charging base, the first charging contact and the first charging contact Two charging contacts are connected for charging.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Jung’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base system which obtains, fits, and processes radar data in order to identify a target parking location for a vehicle; (2) In a field of endeavor (radar for identification of charging station and automatic docking) related to Jung’s (radar for identification of parking location and automatic parking), She teaches a technique of using similarly obtained, fitted, and processed radar data to identify a charging station docking location for a robot. She further teaches returning to charging station based on identified location and verification of charging station using infrared carrier data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by enabling a robot to carry out the claimed radar processing, use the processed information to return to charging station, and verify docking; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 15,
	Jung teaches:
A robot, comprising a memory, one or more processors, and one or more computer programs, wherein the one or more computer programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs comprise: 
instructions for obtaining radar data produced by scanning a (lined through limitation corresponds to element not taught by reference) [parking spot] through a radar of the ([abstract] – scanning laser radar for detecting range data reflected and directed from a rear surface of the vehicle)
instructions for determining whether the obtained radar data has a first data block meeting a first preset condition. (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and determining whether the obtained radar data has a second data block meeting a second preset condition in response to the obtained radar data having the first data block meeting the first preset conditio(Fig. 6; [0060] – If the If the fitting error of round comer recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)
instructions for determining that the ([0010] – a corner recognition unit for extracting obstacle corners from the effective clusters; and a parking location setting unit for recognizing a main reference corner and a sub reference corner from the obstacle corners to set a target parking location)
wherein, the first preset condition is that ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)  and a radius of an arc of the charging station is less than a preset first error, and a first radius covariance of the radius the first fitting circle and the radius of the arc of the charging station is less than a preset first overall error; (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.) and the second preset condition is that ([0090] – SOLS (Stable Direct Least Square) ellipse fitting is applied to points in the index range of n-N to obtain parameters of the ellipse equation e2, and the sum of algebraic errors squared is defined as an ellipse portion error)  and the radius of the arc of the charging station is less than a preset second overall error. (Fig. 6; [0060] –If the fitting error of round corner recognition is below a predetermined threshold (0.2, in the present embodiment), the object is recognized as a round corner)

Jung does not teach:
scanning a charging station through a radar of the robot
determining that the robot identifies a charging station

She teaches:
scanning a charging station through a radar ([0008] – “mobile platform is provided with a laser radar… the light beam hits the reflector, the light is reflected to the mobile platform, and the mobile mechanism receives the reflected light”) of the robot ([0005] – “sweeping robot”)
determining that the robot identifies a charging station ([abstract, provided by applicant] – a laser radar and a mobile mechanism are arranged on a mobile platform. A light beam emitted by the laser radar touches an obstacle. The analysis is carried out through analysis units on the mobile mechanism, so that the contour line of the surrounding environment is obtained… relevant line segments with a feature model are compared and then the position of the charging seat with the feature module is judged… mobile platform is automatically returned to the charging seat)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied She’s known technique to Jung’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base system which obtains, fits, and processes radar data in order to identify a target parking location for a vehicle; (2) In a field of endeavor (radar for identification of charging station and automatic docking) related to Jung’s (radar for identification of parking location and automatic parking), She teaches a technique of using similarly obtained, fitted, and processed radar data to identify a charging station docking location for a robot; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by enabling a robot to carry out the claimed radar processing; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Jung in view of She does not teach:
a first radius difference between a radius of a first fitting circle obtained by performing a first fitting calculation on the first data block using a least squares method and a radius of an arc of the charging station is less than a preset first error, 
a second radius difference between a radius of a second fitting circle obtained by performing a second fitting calculation on the second data block using the least squares method and the radius of the arc of the charging station is less than a preset second error,

Malinverno teaches:
a first radius difference between a radius of a first fitting circle obtained by performing a first fitting calculation on the first data block and a radius of an arc of the charging station is less than a preset first error, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)
a second radius difference between a radius of a second fitting circle obtained by performing a second fitting calculation on the second data block (Fig. 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data) and the radius of the arc of the charging station is less than a preset second error, ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 17,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
error and the first radius covariance being less than the preset first overall error (Fig. 6; [0058] – If the fitting error is above the lower threshold but below an upper threshold (0.6, in the present embodiment), round corner recognition is tried. If the fitting error is above the upper threshold, the object is considered a straight line irrelevant to parking, and is ignored.)

Malinverno teaches:
instructions for adding a specified number of data points of the radar data after the first data block to obtain the second data block, (Fig 1; [col. 4, lines 1-8] – updating the model to fit the measurement data, the updated model having an updated estimate of model parameter uncertainties; and repeating the considering and updating steps with additional measurement data)  in response to the first radius difference being less than the preset first error and the first radius covariance being less than the preset first overall error ([col. 1, lines 53-62] –  By 'agreement' we mean that the data predicted from the reservoir model fit measurements made on the actual reservoir… Virtually all types of measurement data have quantifiable uncertainties and the reservoir model agrees with the measurement data when the difference between data predicted by the reservoir model and measurement data obtained from the reservoir is less than this inherent measurement uncertainty)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models and checking for agreement based on initial measurement data and additional measurement data; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a system with improved accuracy; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 20, 
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung further teaches:
The robot of claim 15, wherein the one or more programs further comprises:
instructions for filtering the radar data to obtain valid global radar data. ([0047-49] – “preprocessing unit removes ineffective data, which has a range value of zero, and isolated data” Examiner notes that instant application specification paras 27-30 describe filtering to obtain valid global radar data as filtering out abnormalities such as jumps or negative values.)

Regarding claim 21,
Jung in view of Malinverno and further in view of She teaches the invention as claimed and discussed above. 
Jung does not teach:
The method of claim 1, wherein said other data points in the radar data follow the preset number of data points in the radar data in series.

Malinverno teaches:
The method of claim 1, wherein said other data points in the radar data follow the preset number of data points in the radar data in series. ([col. 5, lines 38-45] – “Measurement Data 18 and the Additional Measurement Data 26 may, alternatively, consist of the same type of data that has been acquired from the subsurface area at different times”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Malinverno’s known technique to Jung in view of She’s known device ready for improvement to yield predictable results. Such a finding is proper because (1) Jung teaches a base device which identifies a charging station by fitting and processing obtained radar data; (2) Malinverno teaches updating models based on additional data acquired at different times; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by improving accuracy through the use of additional measurement data acquired at different times; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Allowable Subject Matter
Claims 5, 12, 19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejections under 35 USC 112(b) and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not teach nor fairly render obvious the combinations set forth in claims 5, 12, 19.
	In particular, regarding claim 5:
Jung in view of She and further in view of Malinverno does not teach:
The method of claim 1, wherein after the step of determining whether the obtained radar data has the second data block meeting the second preset condition
reducing the second data block by a determined number of the data points to obtain a next second data block, in response to the second data block after fitting operation being not meeting the second preset condition; 
performing a fitting operation on the next second data block to obtain a result; Application No. 16/116,952 Attorney Docket No. 2018UBH-A I US016 Response to Office Action dated March 30, 2022 
determining whether the result of the fitting operation exceeds the second threshold;
determining that the robot identifies the charging station, in response to the result of the fitting operation being not exceeding the second threshold; and
 in response to the result of the fitting operation exceeding the second threshold, keep reducing the number of the second data block, performing another fitting operation- and 
determining whether a result of the another fitting operation exceeds the second threshold, 

Claims 12, 19 recite similar limitations and are also indicated as allowable subject matter for similar reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648